COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 LEONARD LEWIS BROWNING,                        §               No. 08-16-00187-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                426th District Court

 THE STATE OF TEXAS,                            §              of Bell County, Texas

                       State.                   §                   (TC# 74768)

                                             §
                                           ORDER

       Pending before the Court is Appellant’s pro se motion for access to the appellate record.

The motion is GRANTED. It is therefore ORDERED that the Bell County District Clerk

forward a copy of the clerk’s record and reporter’s record, and any supplemental, to the

Appellant, Leonard Lewis Browning, 4502 Kind Way, Austin, Texas, 78725. Appellant is

directed to notify the Court within thirty days whether he intends to file a brief. It is further

ORDERED that the record shall be returned to the Bell County District Clerk after Appellant’s

brief is filed or further order of the Court. The District Clerk is directed to notify the Court in

writing of the date on which the record was forwarded to the Appellant for his use.

         IT IS SO ORDERED this 8th day of September, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.